Russell, O. J.
It is clearly apparent from the pleadings that the present ease is not an equity ease, or one which otherwise falls within the jurisdiction of the Supreme Court. It is therefore transferred to the Court of Appeals. It being obvious that this writ of error should have been brought to the Court of Appeals, a cost of $10 will be taxed upon its transfer from this court to the Court of Appeals, in conformity to Rule 6-a of the Supreme Court, as appears in 178 Ga. vi.

Trmsferred io the Court of Appeals.


All the Justices concur.